           Case 1:19-cv-03377-LAP Document 301 Filed 05/04/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK



 VIRGINIA L. GIUFFRE,

          Plaintiff / Counterclaim Defendant,

     v.                                              Case No. 19-cv-03377-LAP

 ALAN DERSHOWITZ,

          Defendant / Counterclaim Plaintiff.


                          DECLARATION OF CHRISTIAN G. KIELY

          I, Christian G. Kiely, hereby declare as follows:

          1.     I am counsel to Defendant and Counterclaim Plaintiff Alan Dershowitz

(“Professor Dershowitz”) in this action.        I make this declaration in support of Professor

Dershowitz’s Motion to Compel the Production of Certain Attorney-Client Communications on the

Basis of Waiver, or, in the Alternative, Request for Zolin Examination.

          2.     Attached hereto as Exhibit A is a true and correct copy of a letter from myself to

Plaintiff’s counsel, Nicole Moss, dated April 6, 2020.

          3.     Attached hereto as Exhibit B and submitted under seal is a true and correct copy

of excerpts of the transcript of the January 16, 2016 deposition of Plaintiff Virginia Giuffre

(“Giuffre”) in Edwards v. Dershowitz, No. CACE-15-000072 (17th Cir. Ct. Broward Cnty. Fla.).

          4.     Attached hereto as Exhibit C and submitted under seal is a true and correct copy

of excerpts of the transcript of the December 16, 2020 deposition of John W. Zeiger, Esq. in this

action.
           Case 1:19-cv-03377-LAP Document 301 Filed 05/04/21 Page 2 of 3




         5.     Attached hereto as Exhibit D is a true and correct copy of a contingent fee

agreement between Giuffre and certain attorneys dated September 26, 2014, which was produced

by Giuffre in discovery.

         6.     Attached hereto as Exhibit E and submitted under seal is a true and correct copy

of correspondence dated December 23, 2014 from Boies Schiller Flexner LLP to Leslie Wexner,

which was produced by John Zeiger in discovery.

         7.     Attached hereto as Exhibit F is a true and correct copy of a sworn declaration

submitted by Giuffre in Jane Doe #1 and Jane Doe #2 v. United States, 9:08-cv-80736-KAM (S.D.

Fla.) on January 21, 2015.

         8.     Attached hereto as Exhibit G and submitted under seal is a true and correct copy

of Giuffre’s manuscript, “The Billionaire’s Playboy Club,” produced by Giuffre in discovery.

         9.     Attached hereto as Exhibit H is a true and correct copy of what Giuffre purports

to be an email exchange between Giuffre and Sharon Churcher from May 2011, which was

unsealed by the Second Circuit on August 9, 2019.

         10.    Attached hereto as Exhibit I is a true and correct copy of a statement issued by

Louis J. Freeh dated April 8, 2016.

         11.    Attached hereto as Exhibit J is a true and correct copy of an open letter from

James Bucknam, President and CEO of Freeh Group International Solutions, LLC, dated March 9,

2019.

         12.    Attached hereto as Exhibit K is a true and correct copy of Giuffre’s Motion for

Joinder filed in Jane Doe #1 and Jane Doe #2 v. United States, 9:08-cv-80736-KAM (S.D. Fla.) on

December 30, 2014.




                                                  2
            Case 1:19-cv-03377-LAP Document 301 Filed 05/04/21 Page 3 of 3




           13.    Attached hereto as Exhibit L is a true and correct copy of a transcription of a

series of recorded telephone calls between Professor Dershowitz and Rebecca Boylan from 2015,

which was produced by Professor Dershowitz in discovery.

           14.    Attached hereto as Exhibit M and submitted under seal is a true and correct copy

of a pleading entitled Reply Memorandum of Law in Further Support of Non-Party Sharon

Churcher’s Motion to Quash Subpoena filed in Giuffre v. Maxwell, 15-cv-7433 (S.D.N.Y), on July

5, 2016.

           I declare under penalty of perjury that the foregoing is true and correct.


                                                                 /s/ Christian G. Kiely
                                                                 Christian G. Kiely

                                                                 Dated: May 4, 2021




                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing
 system, and served to all counsel of record on May 4, 2021.


                                                  /s/ Christian G. Kiely
                                                  Christian G. Kiely




                                                     3
